DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruehmann, US Publication 20140116687.
	Regarding claims 1, 16, Ruehmann, discloses a graphical evaluator for tubular makeup with features of the claimed invention including a method, comprising: acquiring measurements representing torque applied to a connection between a first tubular (element 2), and a second tubular (element 4), a rotational position of the first tubular relative to the second tubular (see, for example, paragraph 0036), or both; obtaining a plurality of make-up parameters representing conditions under which the connection is fully made; generating a plurality of rules for connection evaluation based on the make-up parameters (such as elements 223-230) automatically evaluating the connection using a computer (related to element 200), wherein automatically evaluating comprises applying machine learning, the plurality of rules, or a combination thereof to a dataset of the measurements; and recommending accepting or rejecting the connection based on the automatic evaluation (paragraph 0045 is a clear indication of machine leering procedure).  
	Regarding claims 2, 17, the automatic evaluating occurs while the connection is being made, before the connection is complete, and comprises determining a probability value of an acceptable connection or an unacceptable connection prior to the connection being formed (see paragraph 0002).  
	Regarding claims 4, 9, the automatically evaluating comprises using a torque-turn plots (see figure 2A).  
	Regarding claims 6, 19, the method acquiring datasets during historical connection processes (see paragraph 0033).  
	Regarding claim 15, the make-up parameters include at least one parameter selected from the group consisting of: Make/Break mode, Shoulder Detect on/off, Makeup Type, Delta Torque, Delta Turns, Maximum Torque, Optimum Torque, Minimum Torque, Maximum Shoulder Torque, Minimum Shoulder Torque, Connection Delta Turn Minimum, Connection Delta Turn Maximum, Connection Delta Slope Minimum, Connection Delta Slope Maximum, Datapoints comprising Turns, Torque, RPM, and Time, Shoulder Point, and Double Bumped on/off (elements 223 to 230 in figure 3B).  

Claims 3, 5, 7-8, 10-14, 18, and 20-21, are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, August 03, 2022